TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED AUGUST 24, 2108



                                     NO. 03-17-00333-CR


                                The State of Texas, Appellant

                                               v.

                                 Brandom Garrett, Appellee




       APPEAL FROM COUNTY COURT AT LAW NO. 1 OF COMAL COUNTY
         BEFORE JUSTICES PURYEAR, PEMBERTON, AND BOURLAND
            DISMISSED AS MOOT-- OPINION BY JUSTICE PURYEAR




This is an appeal from the judgment of conviction entered by the trial court. Having reviewed

the record, the Court agrees that the appeal should be dismissed. Therefore, the Court dismisses

the appeal as moot. Each party shall pay the costs of appeal incurred by that party, both in this

Court and the court below.
       TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED AUGUST 24, 2108



                                     NO. 03-17-00334-CR


                                The State of Texas, Appellant

                                               v.

                                 Brandom Garrett, Appellee




       APPEAL FROM COUNTY COURT AT LAW NO. 1 OF COMAL COUNTY
         BEFORE JUSTICES PURYEAR, PEMBERTON, AND BOURLAND
            DISMISSED AS MOOT-- OPINION BY JUSTICE PURYEAR




This is an appeal from the judgment of conviction entered by the trial court. Having reviewed

the record, the Court agrees that the appeal should be dismissed. Therefore, the Court dismisses

the appeal as moot. Each party shall pay the costs of appeal incurred by that party, both in this

Court and the court below.